DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, drawn to a fluidic device including arrays of pillars. 
Group II, claims 20 and 22, drawn to a method for mounting a zebrafish embryo within a fluidic device including a bioassay channel including a first and opposing second array of pillars configured to position the zebrafish embryo between the first and opposing second array of pillars. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a fluidic device including a fluidic chamber including a first and second array of pillars, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang (US Publication 2011/0256574). 
Specifically, Zhang teaches Zhang discloses a fluidic device (referred to as a microfluidic continuous flow device in the abstract, see also figure 8 and  [0059]) for bioassay (the microfluidic continuous flow device carries out drug metabolism or toxicity testing, i.e., for bioassay; see [0050]) comprising: 
a substrate (referred to as a top cover layer in [0096]) with a first surface and a second surface (channel 195 of the microfluidic continuous flow device is formed between a bottom cover layer and a top cover layer (substrate) having a bottom or first surface and a top or second surface, see Figure 8 and  [0096], [0117], [0120]); 
said substrate having a fluidic chamber (195) formed on the first surface (channel 195 is formed on the bottom or first surface of the top cover layer (substrate), see Figure 8; [0096]); wherein the fluidic chamber comprises: 
a sample chamber (which corresponds to the left bulbous portion of channel 195, see Figure 8); 
a bioassay channel (which corresponds to the right straight portion of channel 195, see [0059]) having a first end (which corresponds to the left end) in fluid communication with the sample chamber (i.e. left bulbous portion of channel 195 shown on Figure 8) and a second end (i.e. right end) in fluid communication with a first outlet chamber (referred to as an outlet channel 130 in [0059]), said bioassay channel comprising a first and opposing second linear array of pillars (which corresponds to the top and bottom linear arrays of partitioning elements 150, respectively, see [0059]) formed proximal to each of a first lateral wall and opposing second lateral wall of the bioassay channel (i.e. top and bottom lateral walls of channel 195, see Figure 8). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797